Case 1:19-cr-O0690-KPF Document 77 Filed 11/04/20 Page 1A he. 2.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee rr] xX
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-V.- : OF FORFEITURE/
: MONEY JUDGMENT
JEFFREY URENA,
19 Cr. 690 (KPF)
Defendant.
meme meee mm meme mmemme x

WHEREAS, on or about September 25, 2019, rereneUne A (the “Defendant’),
among others, was charged in a one-count Indictment, 19 Cr. 690 (KPF) (the “Indictment”), with
narcotics trafficking conspiracy, in violation of Title 21, United States Code, Section 846 (Count
One);

WHEREAS, the Indictment included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of
any and all property constituting, or derived from any proceeds obtained, directly or indirectly, as
a result of the offense charged in Count One of the Indictment and any and all property used, or
intended to be used, in any manner or part, to commit, or to facilitate the commission of, the offense
charged in Count One of the Indictment, including but not limited to a sum of money in United
States currency, representing the amount of proceeds traceable to the commission of the offense
charged in Count One of the Indictment;

WHEREAS, on or about , the Defendant pled guilty to Count One of
the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit

to the United States, pursuant to Title 21, United States Code, Section 853, a sum of money equal

 
Case 1:19-cr-O0690-KPF Document 77 Filed 11/04/20 Page 2 of 4

to $21,600 in United States currency, representing the amount of proceeds traceable to the
commission of the offense alleged in Count One of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $21,600.00 in United States currency representing the amount of proceeds traceable to
the offense charged in Count One of the Indictment that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorneys, Aline Flodr, Mollie Bracewell, Nicholas Chiuchiolo of counsel, and the Defendant, and
his counsel, Mitchell Elman, Esq., that:

1. As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $21,600.00 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the Defendant personally obtained, shall be entered
against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JEFFREY
URENA and shall be deemed part of the sentence of the Defendant, and shall be included in the
judgment of conviction therewith.

3, All payments on the outstanding money judgment shall be made by

postal money order, bank or certified check, made payable, in this instance, to the United States

 

 
Case 1:19-cr-O0690-KPF Document 77 Filed 11/04/20 Page 3 of 4

Department of Treasury, and delivered by mail to the United States Attorney’s Office, Southern
District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One
St. Andrew’s Plaza, New York, New York 10007 and shall indicate the Defendant’s name and
case number.

4, The United States Department of Treasury or its designee shall be
authorized to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund,
and the United States shall have clear title to such forfeited property.

5, Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek
forfeiture of substitute assets of the Defendant up to the uncollected amount of the Money
Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
Case 1:19-cr-O0690-KPF Document 77 Filed 11/04/20 Page 4 of 4

9. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By: ly { p j
Aline Flodr/Mollie Bracewell/

Nicholas Chiuchiolo

Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007
(212)637-1110/2218/1247

JEFFREY URENA

By: athe Six

Mitchell Elman, Esq.
Attorney for Defendant
377 Oak Street, Suite 415
Garden City, NY 11530

 

 

SO ORDERED:

Lar. (0 fl

HONORABLE KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE

 

October 19, 2020
DATE

 

WM oad

DATE _
[( | on 2G20
DATE

(/ / u/ 2020
DATE
